Fallon and Boehm, JJ. (dissenting in part).
We respectfully dissent. In our view, Supreme Court erred in dismissing the 13th and 14th causes of action alleging negligent infliction of emotional distress and intentional infliction of emotional distress with respect to defendants George Pav and Meadow Acres Realty Corporation. Although recovery for emotional distress may not be predicated upon the observation of damage to one’s personal property, plaintiffs have stated a ground for recovery based upon their fear of physical injury as a result of defendants’ tortious conduct, particularly in light of plaintiff Ronald S. Rocco’s heart condition (see, Atherton v 21 E. 92nd St. Corp., 149 AD2d 354, 356).
Furthermore, because plaintiffs allege that they relied upon negligent or fraudulent misrepresentations in the certificate of occupancy that induced them to close on the property, we conclude that they have stated a cause of action for fraud in the inducement. "[A] party who is fraudulently induced to enter into a contract may join a cause of action for fraud with one for breach of the same contract” (Shlang v Bear’s Estates Dev., 194 AD2d 914, 915). The court also erred therefore in dismissing the seventh and ninth causes of action, alleging fraud and misrepresentation. Thus, we would modify the order by vacating that part dismissing the seventh, ninth, 13th and 14th causes of action. (Appeal from Order of Supreme Court, Suffolk County, Newmark, J.—Summary Judgment.) Present— Pine, J. P., Fallon, Callahan, Balio and Boehm, JJ.